DETAILED ACTION
This action is responsive to communication filed on 08/31/2022. The current pending claims are 1 – 19 and 32 – 33.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 19 and 32 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including portable shower base assembly comprising: a spacer layer including a base-layer mounting surface, a waterproof membrane mounting surface opposite the base-layer mounting surface, and a side surface extending from the base-layer mounting surface to the waterproof membrane mounting surface; a curb adhered to and extending along the side surface of the spacer layer from the base-layer mounting surface to a height above the waterproof membrane mounting surface, wherein the height is defined as a distance from the waterproof membrane mounting surface to a top surface of the curb, and wherein the curb including at least one end; a waterproof membrane having a first side and a tile-adjacent second side opposite the first side, the first side adhered to and covering the waterproof membrane mounting surface of the spacer layer such that the tile-adjacent second side of the waterproof membrane is exposed and (i) extends along the height of the curb, (ii) covers the top surface of the curb, and (iii) covers a side of the curb opposite the side surface of the spacer layer and such that the waterproof membrane forms an overhand portion turned outward in a direction away from the curb and spacer layer and is capable of receiving a flashing overlay was neither found alone nor rendered obvious by the most relevant prior art of record.
Regarding claim 12, the combination as claimed including a curb positioned along an edge of the spacer layer extending a length of the spacer layer, a bottom surface of the curb adhered to a top surface of the waterproof membrane opposite the waterproof membrane mounting surface of the spacer layer such that the waterproof membrane extends under the curb toward (i) the edge of the space layer and (ii) an outer side surface of the curb facing an area external to the portable shower base, the curb extending a height above the waterproof membrane mounting surface, wherein the height is defined as a distance from the waterproof membrane mounting surface to a top surface of the curb opposite the bottom surface of the curb, and wherein the curb includes at least one end; and a drain including a top drain surface and a bottom drain surface opposite the top drain surface, wherein the drain is inserted within a cavity of the spacer layer, and wherein the drain forms a watertight seal with the waterproof membrane, wherein a portion of the waterproof membrane is additionally adhered to the curb such that the portion of the waterproof membrane (i) extends the height of the curb along the outer side surface of the curb, (ii) covers the top surface of the curb, and (iii) covers a side of the curb opposite the outer side surface of the curb was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754